Fish, C. J.
(After stating the foregoing facts.) Section 2, of the act of 1921, dividing the County of Long into three described “ road ” districts, and section 6, naming the applicants for mandamus as commissioners until January 1, 1923, are not violative of article 1, section 4, paragraph 1, of the constitution of the State, providing: “ Laws of a general nature shall have uniform operation throughout the State, and no special law shall be enacted in any case for which provision has been made by an existing general law,” on the alleged ground “that said sections undertake to divide the County of Long into three road districts, and to name the commissioners therefor, said act being local in its application, whereas there was at the time of the approval of said act a statute in force in the State, as set out in § 843 of the Political Code of 1910, which provides that, as to a new county, ‘the ordinary of such county shall cause the territory within the limits of such county to be laid out into road districts/ and said local or special law could not be legally enacted when provision had been made therefor by an existing general law.” Section 2 of the act of 1921 has reference to the creation and appointment of county commissioners; and the legislative scheme, as gathered from the act in its entirety, was that the county commissioners should be elected from different sections of the county. Section 2 undertook to divide the county into territorial districts for such purpose; and while they are designated “ road ” districts, they are not such “ road ” districts as are referred to in section 843 of the Political *471Code, which refers to a different matter, namely, “ road districts ” proper in connection with the appointment of road commissioners, whose duties relate to the working of the public roads, and are distinct from the duties of county commissioners, such as are provided for in section 2 of the act of 1921. Under this view, while section 843 of the Political Code is a general law, it is not one that relates to the same matter that is covered by section 2 of the act of 1921; and therefore the latter provision of the act of 1921 is not violative of the constitution on the ground here alleged.
Section 8 of the act of 1921, which requires commissioners elected at the next general election to give a bond of $2000, but making no provision that the commissioners who are appointed to hold until the next general election, or until their successors are qualified, should give bond, is not violative of article 1, section 4, paragraph 1, of the State constitution, which declares that “ Laws of a general nature shall have uniform operation throughout the State, and no special law shall be enacted in any case for which provision has been made by an existing general law,” on the alleged ground that it is class legislation. In another provision of the constitution it is declared that “ The General Assembly shall have power to provide for the creation of county commissioners in such counties as may require them, and to define their duties;” and it has been held many times by this court that their number, method of election or appointment, duties, powers, etc., are not required to be uniform. Smith v. Duggan, ante, 463, and cases cited. Under this view, it was wholly within the wisdom of the legislature whether they would or would not require the county commissioners to give a bond, and the fact that no bond was required of the temporary or first commissioners named in the act to hold office until January 1, 1923, and until their successors were elected and qualified, did not render their nomination and appointment void on the ground of class legislation.
In view of the constitutional provision authorizing the legislature to create county commissioners to transact county business in the several counties of the State, the provision of the act of 1921, which created such county commissioners for the County of Long, and withdrew from the ordinary jurisdiction over such *472county matters and county properties as were conferred upon the county commissioners, was not invalid on the alleged ground that it illegally deprived the ordinary of the county of the emoluments of his office as to such matters before his term expired. It follows that it was not error to overrule the demurrers to the petition, and to make the mandamus absolute.

Judgment affirmed.


All the Juslices concur.